Citation Nr: 0923887	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1989 to May 1989 
and from March 1990 to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include PTSD.  
However, additional evidentiary development is necessary 
before appellate review may proceed.  

The Veteran was last afforded VA examination for PTSD in June 
2008.  The examiner concluded that the Veteran did not meet 
any of the DSM-IV criteria for a diagnosis of PTSD.  However, 
the Veteran was assigned a diagnosis of depression disorder, 
not otherwise specified.  The Veteran was also diagnosed with 
depressive disorder in previous VA examinations in September 
2003 and January 2006.  However, none of these examinations 
provided an opinion as to whether it was at least as likely 
as not that the Veteran's depression may be related to his 
military service.  

The Court has held that even if a veteran's claim is limited 
to PTSD without more, VA must interpret the Veteran's claim 
to be a claim for any mental disability that may reasonably 
be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  VA must consider the Veteran's description 
of the claim, the symptoms he describes, and the information 
submitted by the Veteran in support of his claim or obtained 
by the Secretary in support of his claim.  Id.  

The June 2009 Appellant's Brief indicates that the Veteran is 
seeking service connection for a psychiatric disorder, to 
include depression and PTSD.  The Veteran's claim is not 
limited to just PTSD.  The Veteran has received numerous 
diagnoses of depression since his separation from the 
military.  Also, the Veteran indicated in his report of 
medical history accompanying his September 1993 separation 
examination that he had, or had in the past, frequent trouble 
sleeping and depression or excessive worry.  In light of this 
evidence, the Veteran must be afforded a VA psychiatric 
examination that is not limited to PTSD.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should indicate whether the 
diagnosis of any psychiatric disorder(s) 
is appropriate.  The examiner should list 
each diagnosis, and for each listed 
diagnosis, indicate whether it is at least 
as likely as not that the disorder is 
related to the Veteran's military service.

A complete rationale for the opinion 
expressed must be provided.  

2.  The expanded record should then be 
reviewed and it should be determined if 
the Veteran's claim can be granted.  If 
the claim is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




